      Case 3:17-cv-00691-TKW-HTC Document 98 Filed 04/20/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

LAWRENCE T. BROWN,

         Plaintiff,

v.                                                         Case No. 3:17cv691-TKW-HTC
JOE MASTRO, et al.,

         Defendants.
                                                   /

                                           ORDER

         This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 96) and Plaintiff’s objection (Doc. 97). Based upon my de

novo review of the issues raised in the objection under Fed. R. Civ. P. 72(b)(3), I

agree with the magistrate judge’s determination that Defendants are entitled to

judgment as a matter of law on all the claims asserted by Plaintiff.

         Additionally, in the course of reviewing the case file while considering

Plaintiff’s objection to the Report and Recommendation, the Court noted that it had

not ruled on Plaintiff’s objection (Doc. 76) to the magistrate judge’s order denying

his motion to file a fifth amended complaint (Doc. 73).1 The Court’s review of that



     1
         It is not entirely clear that the objection sought review by the Court because it cited Fed.
R. Civ. P. 12 and 46 rather than Fed. R. Civ. P. 72; however, because Plaintiff is pro se, the Court
will liberally construe to objection as seeking this Court’s review of the magistrate judge’s order
under Fed. R. Civ. P. 72(a).
     Case 3:17-cv-00691-TKW-HTC Document 98 Filed 04/20/20 Page 2 of 2




order is governed by Fed. R. Civ. P. 72(a), which provides that the order may only

be set aside if it is “clearly erroneous or contrary to law.” Upon review of the

objection and Defendants’ response (Doc. 77), the Court finds no error (much less

“clear error”) in the magistrate judge’s order.

      Accordingly, it is

      ORDERED that:

      1.     Plaintiff’s objection (Doc. 76) to the order denying his motion to file a

             fifth amended complaint is OVERRULED, and that order (Doc. 73) is

             AFFIRMED.

      2.     Plaintiff’s objection (Doc. 97) to the Report and Recommendation is

             OVERRULED, and the Report and Recommendation (Doc. 96) is

             adopted and incorporated by reference in this Order.

      3.     Defendants’ motions for summary judgment (Docs. 80, 82) are

             GRANTED.

      4.     The Clerk shall enter judgment in favor of Defendants and close the

             file.

      DONE and ORDERED this 20th day of April, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE


                                          2
